Per Curiam:

On July 29, 1968, and on August 21, 1968, Dale A. Spiegel filed his written motion requesting that the Supreme Court accept the tender of the certificate to practice law in the State of Kansas heretofore issued to him on June 25, 1952, and that his name be stricken from the roll of attorneys of the Court. Attached to the motion was the duly executed affidavit of Dale A. Spiegel stating the certificate to practice law before the Supreme Court and all inferior courts of the state of Kansas had been misplaced, lost, stolen or destroyed; that he is no longer practicing law or residing in the State of Kansas, and that he has no future intention, desire or purpose to seek replacement of the certificate or to practice law in the courts of the State of Kansas.
It Is by the Court Considered and Ordered that the motion and affidavit of Dale A. Spiegel be accepted as the tender of his certificate to practice law, and the clerk of this court is ordered and directed to consider such motion and affidavit as the tender in absentia of such certificate, to mark the same void and to strike Dale A. Spiegel’s name from the roll of attorneys.